Title: From Thomas Jefferson to George Washington, 4 August 1793
From: Jefferson, Thomas
To: Washington, George



Sunday Aug. 4. 93.

Th: Jefferson presents his respects to the President and will pay due attention to his letter of this day. The question of convening the legislature was considered and as our opinions differed, we agreed to give them separately which will be done tomorrow. We are to meet at 10, aclock tomorrow to apply the rules, now approved by the President, to the several memorials and complaints as yet undecided, the result of which will be submitted to the President.
